Citation Nr: 1125475	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to an evaluation greater than 10 percent for service-connected posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION


The Veteran served on active duty from November 1940 to August 1961, and from July 1966 to July 1971.  Service personnel records show he was awarded the Combat Medic Badge.  The appellant is the Veteran's surviving spouse.

This appeal arises before the Board of Veterans Appeals (Board) from rating decisions rendered in September 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and Appeals Management Center (AMC) in Washington, D.C., respectively.

The Appellant and the Appellant's daughter testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated in the claims file.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  In this case, service-connection for PTSD, for the purpose of accrued benefits, was granted in a June 2010 Board decision.  In a July 2010 rating decision, the AMC effectuated the grant, evaluating the PTSD as 10 percent disabling, effective in April 2005.  In June 2011, the appellant's representative submitted a notice of disagreement as to the evaluation assigned.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue a SOC on the issue of the evaluation assigned the service-connected PTSD, for the purpose of accrued benefits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The death certificate lists the cause of death as sepsis due to ischemic bowel.  Significant conditions contributing to death but not resulting in the underlying sepsis and ischemic bowel were identified as Alzheimer's Disease and renal failure.

2.  At the time of his death, the Veteran was service-connected for posttraumatic arthritis, T12-L1, status post fracture L1 vertebrae, evaluated as 40 percent disabling; residuals, vestibular neuronitis, evaluated as 30 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and status post tonsillectomy and allergic rhinitis, each evaluated as zero percent disabling.  Service connection for PTSD was granted during the course of this appeal, and a 10 percent evaluation was assigned, effective from April 2005.  At the time of his death, the Veteran had been entitled to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), from February 6, 2002.

3.  The medical evidence establishes that the Veteran manifested ischemic heart disease at the time of his death, and that this condition is associated with ischemic bowel disease.

4.  The record demonstrates that the Veteran was exposed to herbicides, to include Agent Orange, during his active military service.

5.  There is competent medical evidence showing that a disability incurred in service contributed substantially and materially to the Veteran's death.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the appellant, a disability incurred in or aggravated by service proximately contributed substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010); see 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116 (West 2002); 38 C.F.R. § 3.307 (2010).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (2002); 38 C.F.R. § 3.307, 3.309(e) (2010).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1).

Service connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death, particularly where such condition affected a vital organ and was itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran died in June 2008, at the age of 88.  The death certificate lists the cause of death as sepsis due to ischemic bowel.  Alzheimer's Disease and renal failure were listed as significant conditions contributing to the death but not resulting in the underlying causes.  

The appellant seeks service connection for the cause of the Veteran's death.  She has presented several arguments, but the argument pertinent here is that the Veteran had a heart condition that was the result of his active service and contributed to his death.  

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service-connected disability and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is undisputed that the Veteran died in 2008.  Additionally, service connection was in effect for posttraumatic arthritis, T12-L1, status post fracture L1 vertebrae, evaluated as 40 percent disabling; residuals, vestibular neuronitis, evaluated as 30 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and status post tonsillectomy and allergic rhinitis, each evaluated as zero percent disabling.  Service connection for PTSD was granted during the course of this appeal, and a 10 percent evaluation was assigned, effective from April 2005.  In addition, he was entitlement to TDIU effective from February 6, 2002.

Service personnel records show that the Veteran served in Vietnam from April 1967 to April 1968 and from March 1969 to May 1971.  His military occupational specialty was as a Medical Specialist.  He was awarded the Combat Medic Badge and is shown as having participated in many campaigns, counter offensives, and interventions.  His exposure to herbicides, including Agent Orange, is conceded.  

In a statement dated in May 2010, the Veteran's son, V.M.R., M.D. and Diplomate, American Board of Internal Medicine, offered his opinion that the Veteran was suffering from ischemic heart disease prior to his death.  The physician stated he observed certain symptoms from 2003 to just prior to the Veteran's death in 2008:  1) symptoms of frequent left shoulder and upper arm pain that caused the Veteran to hold his left shoulder and arm and massage them for minutes at a time; 2) bouts of shortness of breath with associated edema of the lower extremities suggestive of left ventricular dysfunction or congestive heart failure, and 3) atrial fibrillation after hernia repair, which suggested an ischemic cardiac event.  Dr. V.M.R. noted he discussed the atrial fibrillation with one of the Veteran's doctors, but he was aware of no further investigation being done.  Finally Dr. V.M.R. stated that the Veteran died within hours from ischemic bowel attack, which provoked perforation complicated with peritonitis, lung and kidney failure.  He opined that this is an indication of arteriosclerotic cardiovascular disease.  

While the record shows that Dr. V.M.R. is the son of the Veteran and the appellant, he is also a licensed physician who is board certified in Internal Medicine.  Public records show that his areas of specialty are preventive medicine and cardiology.  The Board accepts Dr. V.M.R.'s medical expertise in this matter.  The Board further notes that the physician has given an adequate rationale for his opinion, referencing observance of the Veteran's symptoms over time.  His opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The evidence establishes that the Veteran was exposed to the herbicides during his service in Vietnam and manifested ischemic heart disease prior to his death, the Board finds that the ischemic heart disease is presumed to be incurred as the result of the Veteran's active military service.  Accordingly, elements (1) and (2) have been established.

With respect to crucial element (3), nexus or relationship, is noted that the heart is a vital organ.  Myocardial ischemia refers to a deficiency of blood supply to the heart muscle due to obstruction or constriction of the coronary arteries.  See Dorland's Illustrated Medical Dictionary, 857 (27th ed. 1988).  Moreover, Dr. V.M.R. posits a causal relationship in May 2010 statement in his statement linking ischemic bowel, which resulted in peritonitis, lung and kidney failure, with arteriosclerotic cardiovascular disease.  As indicated above, the Board has found the conclusions of Dr. V.R.M. to be probative.  

The preponderance of the evidence cannot be found to be against the appellant's claim for service connection for the cause of the Veteran's death.

The evidence establishes that the Veteran's ischemic heart disease, which is presumed to be the consequence of exposure to the herbicide exposure during active military service, contributed substantially and materially to the Veteran's death.  Service connection for the cause of the Veteran's death is warranted.


DIC Based on 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria:  (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2010).

The Court has indicated that, only if an appellant's claim for service connection for the cause of the service member's death is denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the service member's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 (West 2002) is moot, and this aspect of the appellant's claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.


REMAND

As above noted, the appellant's representative submitted a notice of disagreement as to the July 2010 rating decision which effectuated the grant of service connection for PTSD and assigned a 10 percent evaluation, effective in July 2005.  Remand is required to allow the RO or AMC the opportunity to issue an SOC and to give the appellant and/or her representative appropriate time to file a substantive appeal as to this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a SOC to the appellant and her representative regarding the evaluation assigned the service-connected PTSD.  The appellant is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2010).

2.  Only if a substantive appeal is filed, the RO or AMC should undertake any and all additional development which it deems to be necessary and readjudicate the appellant's claim on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided a supplemental SOC (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


